Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.

Information Disclosure Statement
The information discourse statement (IDS) filed 23 December 2021 is acknowledged and all references cited therein have been considered by the Examiner.  See initialed and attached PTO/SB08.

Status of Claims
Claims 1-17, 27-28 and 33 are pending.  
It is noted, the remainder of the instant Office action is a reiteration of the previous Notice of Allowance mailed on 23 September 2021. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kate Hemlich on 15 September 2021.


In the Claims (08/06/2021):
15.	(Currently amended)  The ketoacyl-CoA synthase of claim 11, further comprising an amino acid residue of the ketoacyl-CoA synthase that aligns with amino acid residue 317 of SEQ ID NO: 110 is alanine.

33.	(Currently amended)  The ketoacyl-CoA synthase of claim 11, further comprising at least one of features a)- d): 
a) an amino acid residue of the ketoacyl-CoA synthase that aligns with amino acid residue 69 of SEQ ID NO: 110 is valine; 
b) an amino acid residue of the ketoacyl-CoA synthase that aligns with amino acid residue 178 of SEQ ID NO: 110 is leucine or threonine; 
c) an amino acid residue of the ketoacyl-CoA synthase that aligns with amino acid residue 296 of SEQ ID NO: 110 is alanine; 
d) an amino acid residue of the ketoacyl-CoA synthase that aligns with amino acid residue 317 of SEQ ID NO: 110 is alanine. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to ketoacyl-CoA synthases having at least 80% identity to SEQ ID NO: 119 or 110 (the two vary only by an additional to specific substitutions at position 227 and 243 in the later) and which has a Ile, Leu, Met or Val at position 184 (wild-type is a Thr); or those specific amino acids in their respective positions as in claim 11. While keto-acyl claims 1-17, 27-28 and 33 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 January 2022